DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
Claims 1, 5, 8, 13, 14, 20, 23-25, 28-30 and 33 as amended on 4/29/2021 are pending and under examination.
Response to Arguments
Applicant’s arguments filed on 4/29/2021 with respect to the pending claims as amended on 4/29/2021 have been fully considered and are persuasive.
Rejection of claims under 35 U.S.C. 102 (a) (1) as being anticipated Altaweel et al. (“Repeated Intradetrusor Botulinum Toxin Type A in Children With Neurogenic Bladder Due to Myelomeningocele”. THE JOURNAL OF UROLOGY, Vol. 175, 1102-1105, March 2006) has been withdrawn because the cited refence by Altaweel does not disclose treating neurogenic incontinence in an adult patient by locally administering 100 Units or less than 200 Units of botulinum toxin type A to the bladder of the patient in 20 injection sites as required by the claims.
Rejection of claims under 35 U.S.C. 103 as being unpatentable over Smith et al (Adult Urology, 2005, 65, pages 37-41), Cruz et al (“Efficacy and Safety of Onabotulinumtoxin A in Patients with Urinary Incontinence Due to Neurogenic Detrusor Overactivity: A Randomised, Double-Blind, Placebo-Controlled Trial”. European Urology, 2011, (60): 742-750), US 8,388,952 (Gaylis et al), US 9,278,140 (Hunt) and Duthie et al. (“Botulinum toxin injections for adults with overactive bladder syndrome (Review)”. Cochrane Database of Systematic Reviews 2011, Issue 12. Art. No.: CD005493; pages 1-42) has been withdrawn because the cited references teach and/or suggest the specific protocol of treatment as claimed and because the specific protocol as claimed provides unexpected and unpredictable advantages related  to decreasing sides effects including lessening the occurrence of urinary infections as argued (response page 8) and as disclosed in specification (table 2).

Claims 1, 5, 8, 13, 14, 20, 23-25, 28-30 and 33 as amended on 4/29/2021 are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
June 23, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653